705 N.W.2d 113 (2005)
474 Mich. 895-911
DOCKETT
v.
KRAMER ENTERTAINMENT AGENCY, INC.
No. 128404.
Supreme Court of Michigan.
October 31, 2005.
Application for Leave to Appeal.
SC: 128404, COA: 252463.
On order of the Court, appellant having filed a motion to dismiss the pending application and having represented that appellee does not oppose the relief sought, the motion is considered and it is GRANTED. The application and appellee's pending motion to correct judgment are DISMISSED with prejudice and without costs.